Exhibit 10.5

EXECUTION COPY

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Among

EDISON INTERNATIONAL

The Several Lenders

from Time to Time Parties Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

CITICORP NORTH AMERICA, INC.,

as Syndication Agent

CREDIT SUISSE, LEHMAN COMMERCIAL PAPER INC. and WELLS FARGO BANK, N.A.,

as Documentation Agents

Dated as of February 23, 2007

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.

CITIGROUP GLOBAL MARKETS INC.,

as Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

              Page SECTION 1. DEFINITIONS    1   1.1.    Defined Terms    1  
1.2.    Other Definitional Provisions    12 SECTION 2. AMOUNT AND TERMS OF THE
CREDIT FACILITY    12   2.1.    The Commitments; Increase in Total Commitments
   12   2.2.    Procedure for Borrowing    14   2.3.    Fees    14   2.4.   
Repayment of Loans; Evidence of Debt    15   2.5.    Prepayments and Termination
or Reduction of Commitments    16   2.6.    Conversion and Continuation Options
   16   2.7.    Minimum Amounts and Maximum Number of Tranches    17   2.8.   
Interest Rates and Payment Dates    17   2.9.    Computation of Interest and
Fees    17   2.10.    Inability to Determine Interest Rate    18   2.11.    Pro
Rata Treatment and Payments    18   2.12.    Illegality    19   2.13.   
Additional Costs    19   2.14.    Taxes    21   2.15.    Indemnity    23   2.16.
   Change of Lending Office    23   2.17.    Replacement of Lenders under
Certain Circumstances    23   2.18.    Extension Option    24 SECTION 3. LETTERS
OF CREDIT    24   3.1.    General    24   3.2.    Notice of Issuance, Amendment,
Renewal, Extension; Certain Conditions    25   3.3.    Expiration Date    25  
3.4.    Participations    25   3.5.    Reimbursement    26   3.6.    Obligations
Absolute    27   3.7.    Disbursement Procedures    27   3.8.    Interim
Interest    28   3.9.    Replacement of the Issuing Lender    28 SECTION 4.
REPRESENTATIONS AND WARRANTIES    28   4.1.    Financial Condition    28   4.2.
   No Change    29   4.3.    Corporate Existence    29   4.4.    Corporate
Power; No Legal Bar    29   4.5.    Authorization; Enforceability    29   4.6.
   ERISA    29   4.7.    No Material Litigation    30

 

ii



--------------------------------------------------------------------------------

  4.8.    Taxes    30   4.9.    Purpose of Loans    30   4.10.    No Default   
30   4.11.    Environmental Matters    30 SECTION 5. CONDITIONS PRECEDENT    30
  5.1.    Conditions of Effectiveness    30   5.2.    Conditions to Each Loan   
31 SECTION 6. COVENANTS    32   6.1.    Financial Statements; Certificates    32
  6.2.    Compliance; Maintenance of Existence    33   6.3.    Inspection of
Property; Books and Records; Discussions    33   6.4.    Notices    33   6.5.   
Limitation on Fundamental Changes    34   6.6.    Tax Allocation Agreement    34
  6.7.    Disposition of Property    34   6.8.    Consolidated Capitalization
Ratio    34   6.9.    Limitation on Liens    35   6.10.    Payment of Taxes   
35   6.11.    Ownership of SCE    35   6.12.    No Liens on Common Stock    35  
6.13.    Clauses Restricting SCE Distributions    35 SECTION 7. EVENTS OF
DEFAULT    35 SECTION 8. THE ADMINISTRATIVE AGENT    38   8.1.    Appointment   
38   8.2.    Delegation of Duties    38   8.3.    Exculpatory Provisions    38  
8.4.    Reliance by Administrative Agent    39   8.5.    Notice of Default    39
  8.6.    Non-Reliance on Administrative Agent and Other Lenders    39   8.7.   
Indemnification    40   8.8.    Administrative Agent in Its Individual Capacity
   40   8.9.    Successor Administrative Agent    40   8.10.    The Syndication
Agent and Documentation Agents    41 SECTION 9. MISCELLANEOUS    41   9.1.   
Amendments and Waivers    41   9.2.    Notices    41   9.3.    No Waiver;
Cumulative Remedies    42   9.4.    Survival    42   9.5.    Payment of Expenses
and Taxes    42   9.6.    Transfer Provisions    43   9.7.    Adjustments;
Set-Off    45   9.8.    Counterparts    46

 

iii



--------------------------------------------------------------------------------

  9.9.    Severability    46   9.10.    Integration    46   9.11.    GOVERNING
LAW    46   9.12.    WAIVERS OF JURY TRIAL    46   9.13.    Submission To
Jurisdiction; Waivers    46   9.14.    Confidentiality    47   9.15.    USA
Patriot Act    48

SCHEDULES

 

1.1    Lending Offices and Commitments

EXHIBITS

 

A    Form of Note B    Form of Exemption Certificate C    Form of Borrower
Closing Certificate D-1    Form of Legal Opinion of Associate General Counsel of
the Borrower D-2    Form of Opinion of Special Counsel to the Administrative
Agent E    Form of Assignment and Acceptance F    Form of New Lender Supplement
G    Form of Commitment Increase Supplement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 23, 2007 (as
may be amended, supplemented or otherwise modified from time to time, this
“Agreement”), is made by and among EDISON INTERNATIONAL, a California
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties hereto (the “Lenders”), CITICORP NORTH AMERICA, INC.,
as syndication agent (in such capacity the “Syndication Agent”), CREDIT SUISSE,
LEHMAN COMMERCIAL PAPER INC. and WELLS FARGO BANK, N.A., as documentation agents
(in their respective capacities as such, the “Documentation Agents”), and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent” and, together with the Syndication Agent
and the Documentation Agents, the “Agents”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Agents are parties to the Amended and
Restated Credit Agreement, dated as of December 15, 2005 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);

WHEREAS, the Borrower has requested that (i) the Lenders increase the loan
commitments under the Existing Credit Agreement by $500,000,000 (the “Revolving
Commitment Increase”) to $1,500,000,000, (ii) the Lenders increase the letter of
credit commitments under the Existing Credit Agreement by $750,000,000 (the
“Letter of Credit Commitment Increase”) to $1,000,000,000 (iii) certain other
amendments be made to the Existing Credit Agreement and (iv) the Existing Credit
Agreement be amended and restated in its entirety; and

WHEREAS, the Lenders are willing to make the Revolving Commitment Increase and
the Letter of Credit Commitment Increase available to the Borrower and make
certain other amendments to the Existing Credit Agreement upon the terms and
conditions set forth herein;

NOW, THEREFORE, the Borrower, the Lenders and the Agents hereby agree that the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

 

1



--------------------------------------------------------------------------------

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Act”: as defined in Section 9.15.

“Additional Costs”: as defined in Section 2.13(a).

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.

“Agents”: as defined in the preamble hereto.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: for any day, the applicable rate per annum set forth under
the relevant column heading below, based upon the then most current senior
unsecured debt ratings and/or corporate issuer ratings of the Borrower issued by
S&P and Moody’s, respectively:

 

Level   

Rating

   Facility
Fee Rate     Applicable
Margin for
ABR
Loans     Applicable
Margin for
Eurodollar
Loans     Letter of
Credit
Participation
Fee Rate    

Utilization

Fee

  1    A+/A1 or higher    0.040 %   0 %   0.110 %   0.110 %   0.05 % 2    A/A2
   0.050 %   0 %   0.150 %   0.150 %   0.05 % 3    A-/A3    0.060 %   0 %  
0.190 %   0.190 %   0.05 % 4    BBB+/Baa1    0.070 %   0 %   0.280 %   0.280 %  
0.05 % 5    BBB/Baa2    0.090 %   0 %   0.360 %   0.360 %   0.05 % 6   
BBB-/Baa3    0.125 %   0 %   0.475 %   0.475 %   0.05 % 7    BB+/Ba1    0.175 %
  0 %   0.700 %   0.700 %   0.05 % 8    Lower than BB+/Ba1    0.200 %   0 %  
0.800 %   0.800 %   0.05 %

Subject to the provisions of this paragraph regarding split ratings, changes in
the Applicable Margin shall become effective on the date on which S&P and/or
Moody’s changes its relevant rating. In the event of split ratings, the higher
rating shall govern. In the event that, at any time, a rating is not available
from one of such rating agencies, the Applicable Margin shall be determined on
the basis of the rating from the other rating agency. In the event that, at any
time, ratings from each such rating agency are not available for companies
generally, the Applicable Margin shall be determined on the basis of the last
rating(s) made available. In the event that, at any time, such ratings are not
available for the Borrower but are generally available for other companies, then
the Applicable Margin shall be as for Level 8.

 

2



--------------------------------------------------------------------------------

“Approved Fund”: with respect to any Lender that is a fund that invests in bank
loans, any other fund that invests in bank loans and is advised or managed by
the same investment advisor as such Lender or by an affiliate of such investment
advisor.

“Assignee”: as defined in Section 9.6(c).

“Assignment and Acceptance”: as defined in Section 9.6(c).

“Board”: the Board of Governors of the Federal Reserve System (or any
successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified in a notice pursuant to Section 2.2
as a date on which the Borrower requests the Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
except that, when used in connection with a Eurodollar Loan, the term “Business
Day” shall mean any Business Day (as defined above) on which dealings in foreign
currencies and exchange between banks may be carried on in London, England and
in New York, New York.

“Capital Stock”: shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
ownership interest.

“Change of Control”: the acquisition of beneficial ownership, directly or
indirectly, by any person or group (within the meaning of Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission promulgated thereunder), of Capital Stock of
the Borrower representing more than 30% of the combined voting power of all
Capital Stock of the Borrower entitled to vote in the election of directors;
provided, however, that a person shall not be deemed to have beneficial
ownership of (a) shares of Capital Stock tendered pursuant to a tender or
exchange offer made by or on behalf of such person (or its affiliate) until such
shares shall have been accepted for payment and (b) if such beneficial ownership
arises solely as a result of a revocable proxy delivered in response to a proxy
or consent solicitation made by or on behalf of such person (or its affiliates).

“Closing Date”: February 23, 2007.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

3



--------------------------------------------------------------------------------

“Commitment”: as to any Lender, the obligation of such Lender to make Loans and
to acquire participations in Letters of Credit in the aggregate principal and/or
face amount set forth under the heading “Commitment” opposite such Lender’s name
on Schedule 1.1 or in the Assignment and Acceptance pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof, including Section 2.1.

“Commitment Increase Amount”: as defined in Section 2.1(b).

“Commitment Increase Notice”: as defined in Section 2.1(b).

“Commitment Period”: the period from and including the Closing Date to the
Termination Date.

“Commitment Utilization Percentage”: on any day, the percentage equivalent of a
fraction (a) the numerator of which is the Total Exposures and (b) the
denominator of which is the Total Commitments (or, on any day after termination
of the Commitments, the Total Commitments in effect immediately preceding such
termination).

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414 of the Code.

“Consolidated Capital”: at any time, the sum of, without duplication,
(i) Consolidated Total Recourse Indebtedness plus (ii) the amount set forth
opposite the captions “shareholder’s equity” and “preferred stock” (or similar
captions) on a consolidated balance sheet of the Borrower prepared in accordance
with GAAP plus (iii) the outstanding principal amount of any junior subordinated
deferrable interest debentures or similar securities issued by the Borrower or
any of its Subsidiaries after December 15, 2005.

“Consolidated Capitalization Ratio”: on the last day of any fiscal quarter, the
ratio of (a) Consolidated Total Recourse Indebtedness to (b) Consolidated
Capital.

“Consolidated Total Recourse Indebtedness”: at any date, the sum of (i) the
aggregate principal amount of all Indebtedness of the Borrower and its
Subsidiaries at such date determined on a GAAP consolidated basis and
(ii) without duplication, the aggregate principal amount of all Indebtedness of
any other Persons at such date determined on a GAAP consolidated basis to the
extent the payment of such Indebtedness is guaranteed by the Borrower or any of
its Subsidiaries.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Conversion Date”: as defined in Section 2.6.

 

4



--------------------------------------------------------------------------------

“Declining Lender”: as defined in Section 2.18.

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Documentation Agents”: as defined in the preamble hereto.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Environmental Laws”: any and all federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees, requirements
of any Governmental Authority or other Requirements of Law (including common
law) regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, as now or may at any time hereafter be
in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum (rounded upwards, if
necessary, to the next higher of 1/100th of 1%) equal to the rate for Dollar
deposits for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on page 3750 of the Telerate screen at or
about 11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on Page 3750 of the
Telerate screen (or otherwise on such screen), the “Eurodollar Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein, and in an amount
comparable to the amount of its Eurodollar Loan.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

5



--------------------------------------------------------------------------------

“Excess Utilization Day”: each day on which the Commitment Utilization
Percentage exceeds 50%.

“Existing Credit Agreement”: as defined in the recitals hereto.

“Existing Termination Date”: as defined in Section 2.18.

“Exposure”: with respect to any Lender at any time, an amount equal to the
amount of such Lender’s outstanding Loans and LC Exposure at such time.

“Extending Lender”: as defined in Section 2.18.

“Facility Fee”: the facility fee payable pursuant to Section 2.3(a) at the
Facility Fee Rate.

“Facility Fee Rate”: the facility fee rate per annum set forth in the definition
of “Applicable Margin”.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices) or representing reimbursement obligations in respect of letters of
credit which have been funded, (b) any other indebtedness of such Person which
is evidenced by a note, bond, debenture or similar instrument, (c) all
indebtedness created or arising under any conditional sale or title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (d) all
obligations of such Person as lessee which are capitalized in accordance with
GAAP, (e) all direct and

 

6



--------------------------------------------------------------------------------

indirect guarantee obligations (whether by guarantee, reimbursement or indemnity
or agreement to maintain financial condition or solvency or otherwise) of such
Person in respect of any obligations of the type described in the preceding
clauses (a) through (d) of any other Person, (f) all obligations of the kind
referred to in clauses (a) through (d) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation and (g) for the purposes of Section 7(g) only, all
obligations of such Person in respect of Hedge Agreements in an amount equal to
the net amount that would be payable by such Person upon the acceleration,
termination or liquidation thereof. Notwithstanding the foregoing, with respect
to Borrower and its Subsidiaries, Indebtedness shall not include (i) notes
outstanding pursuant to those certain Rate Reduction Certificates, Series 1997-1
issued by SCE Funding LLC, a Subsidiary of the Borrower, (ii) obligations under
a Receivables Securitization of such Person, (iii) any junior subordinated
deferrable interest debentures or similar securities issued by the Borrower or
any of its Subsidiaries after December 15, 2005, (iv) non-recourse project
finance Indebtedness of Edison Mission Group Inc. and its Subsidiaries,
(v) power-purchase contract obligations and fuel contract obligations that in
each case are included as indebtedness on the consolidated balance sheet of SCE
and (vi) indebtedness of variable interest entities that are consolidated with
the Borrower for financial reporting purposes and whose indebtedness is
non-recourse to the Borrower and its Subsidiaries (other than such entities).

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan, having an
Interest Period of three months or less, the last day of each Interest Period
therefor, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof (e.g.,
six months), after the first day of such Interest Period and the last day of
such Interest Period and (d) as to any Eurodollar Loan the date of any repayment
or prepayment made in respect thereof.

“Interest Period”: (a) with respect to any ABR Loan, the period commencing on
the Borrowing Date or the Conversion Date, as the case may be, with respect to
such ABR Loan and ending on the last day of each March, June, September and
December to occur while such Loan is outstanding and the final maturity date of
such Loan, and (b) with respect to any Eurodollar Loan:

(i) initially, the period commencing on the Borrowing Date or the Conversion
Date, as the case may be, with respect to such Eurodollar Loan and ending one,
two, three or six months thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto; and

(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the

 

7



--------------------------------------------------------------------------------

(iii) Administrative Agent not less than three Business Days prior to the last
day of the then current Interest Period with respect thereto;

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(2) any Interest Period for a Loan that would otherwise extend beyond the
Termination Date shall end on the Termination Date; and

(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

“Issuing Lender”: JPMorgan Chase Bank and any other Lender who agrees to act as
Issuing Lender hereunder, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 3.9. The
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“JPMorgan Chase Bank”: JPMorgan Chase Bank, N.A., a national banking
association.

“LC Disbursement”: a payment made by the Issuing Lender pursuant to a Letter of
Credit.

“LC Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Percentage of the total LC Exposure at such time.

“Lenders”: as defined in the preamble hereto; provided that, wherever
appropriate, each reference herein to the Lenders shall be deemed to include the
Issuing Lender.

“Lending Office”: each Lender’s lending office designated in Schedule 1.1 or
such other office of such Lender notified to the Administrative Agent and
Borrower.

“Letter of Credit”: any letter of credit issued pursuant to this Agreement.

 

8



--------------------------------------------------------------------------------

“Letter of Credit Fronting Fee”: as defined in Section 2.3(c).

“Letter of Credit Participation Fee”: the letter of credit participation fee
payable pursuant to Section 2.3(c) at the Letter of Credit Participation Fee
Rate.

“Letter of Credit Participation Fee Rate”: the letter of credit participation
fee rate per annum set forth in the definition of “Applicable Margin”.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capitalized lease obligation
having substantially the same economic effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to Section 2.1.

“Loan Documents”: this Agreement and any Notes.

“Material Adverse Effect”: a material adverse effect on the business, property,
operations or financial condition of the Borrower and its consolidated
Subsidiaries taken as a whole.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation, but excluding any such substances, materials or
wastes that are used or present on any property in conformance with the
Requirements of Law.

“Moody’s”: Moody’s Investors Service, Inc.

“New Lender”: as defined in Section 2.1(c).

“Non-Excluded Taxes”: as defined in Section 2.14(a).

“Non-U.S. Lender”: as defined in Section 2.14(d).

“Note”: as defined in Section 2.4(e).

“Noticed Anniversary Date”: as defined in Section 2.18.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participants”: as defined in Section 9.6(b).

 

9



--------------------------------------------------------------------------------

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Percentage”: as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the Total Commitments or, at any time after the
Commitments shall have terminated, the percentage which the aggregate principal
amount of such Lender’s Exposure at such time constitutes of the Total Exposures
at such time.

“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank as its prime rate in effect at its principal office
in New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by JPMorgan Chase Bank in connection with extensions of credit
to debtors).

“Receivables Securitization”: any financing pursuant to which accounts
receivable of the Borrower or any of its Subsidiaries are (or are purported to
be) sold or pledged, which financing shall be non-recourse (except for customary
limited recourse provisions) to the Borrower and its Subsidiaries.

“Register”: as defined in Section 9.6(d).

“Regulation FD”: as defined in Section 9.14.

“Regulatory Change”: as to any Lender or the Issuing Lender, any change
occurring or taking effect after the date of this Agreement in federal, state,
local or foreign laws or regulations, or the adoption or making or taking effect
after such date of any interpretations, directives, or requests applying to a
class of lenders including the Lenders or to the Issuing Lender, as the case may
be, of or under any federal, state, local or foreign laws or regulations
(whether or not having the force of law) by any court or governmental or
monetary authority charged with the interpretation or administration thereof.

“Required Lenders”: at any date, the holders of more than 50% of the Total
Commitments then in effect or, if the Commitments have terminated or for the
purposes of determining whether to accelerate the Loans pursuant to Section 7,
the Total Exposures at such time.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law,

 

10



--------------------------------------------------------------------------------

treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the Chief Financial Officer, the Treasurer or any
Assistant Treasurer of the Borrower, or any employee of the Borrower designated
by any of the foregoing.

“Revolving Commitment Increase”: as defined in the recitals hereto.

“S&P”: Standard & Poor’s Ratings Group.

“SCE”: Southern California Edison Company, a California corporation which is a
majority-owned Subsidiary of the Borrower.

“SCE Credit Agreement”: SCE’s $2,500,000,000 Amended and Restated Credit
Agreement dated as of the date hereof and for which JPMorgan Chase Bank acts as
administrative agent.

“SCE Indenture”: the Trust Indenture, dated as of October 1, 1923 between SCE
and The Bank of New York Trust Company, N.A. and D.G. Donovan as trustees, as
amended and supplemented from time to time.

“Significant Subsidiary”: as defined in Regulation S-X of the United States
Securities and Exchange Commission (or any successor), as the same may be
amended or supplemented from time to time.

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Syndication Agent”: as defined in the preamble hereto.

“Tax Allocation Agreement”: the Amended and Restated Agreement for the
Allocation of Income Tax Liabilities and Benefits dated as of September 10, 1996
among the Borrower, SCE and The Mission Group (now, Edison Mission Group Inc.).

“Termination Date”: the date upon which the Commitments shall terminate, which
shall be February 23, 2012, unless extended pursuant to Section 2.18.

 

11



--------------------------------------------------------------------------------

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect. The amount of the Total Commitments as of the Closing Date is
$1,500,000,000.

“Total Exposures”: at any time, the aggregate amount of the Exposures of all
Lenders at such time.

“Transferee”: as defined in Section 9.6(f).

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Utilization Fee”: the utilization fee payable pursuant to Section 2.3(d) at the
Utilization Fee Rate.

“Utilization Fee Rate”: the utilization fee rate per annum set forth in the
definition of “Applicable Margin”.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have their defined meanings when used in
the Notes or any certificate or other document made or delivered pursuant hereto
or thereto.

(b) As used herein and in the Notes and any certificate or other document made
or delivered pursuant hereto or thereto, accounting terms relating to the
Borrower and its Subsidiaries not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF THE CREDIT FACILITY

2.1. The Commitments; Increase in Total Commitments. (a) Subject to the terms
and conditions hereof, each Lender severally agrees to make revolving credit
loans to the Borrower from time to time during the Commitment Period in an
aggregate principal amount at any one time outstanding that will not result in
such Lender’s Exposure exceeding such Lender’s Commitment. During the Commitment
Period the Borrower may use the Commitments by borrowing, prepaying the Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. Notwithstanding anything to the contrary in this Agreement,
in no event may Loans be borrowed under this Section 2 if, after giving effect
thereto, the aggregate principal amount of the Total Exposures at such time
would exceed the Total Commitments then in effect. The Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.6.

 

12



--------------------------------------------------------------------------------

(b) In the event that the Borrower wishes from time to time to increase the
Total Commitments, it shall notify the Administrative Agent in writing of the
amount (the “Commitment Increase Amount”) of such proposed increase (such
notice, a “Commitment Increase Notice”), and the Administrative Agent shall
notify each Lender of such proposed increase. The Borrower may, at its election
(i) offer one or more of the Lenders the opportunity to participate in all or a
portion of the Commitment Increase Amount pursuant to paragraph (d) below and/or
(ii) with the consent of the Administrative Agent and the Issuing Lender (which
consent shall not be unreasonably withheld or delayed), offer one or more
additional banks, financial institutions or other entities the opportunity to
participate in all or a portion of the Commitment Increase Amount pursuant to
paragraph (c) below. Each Commitment Increase Notice shall specify which Lenders
and/or banks, financial institutions or other entities the Borrower desires to
participate in such Commitment increase. The Borrower or, if requested by the
Borrower, the Administrative Agent, will notify such Lenders and/or banks,
financial institutions or other entities of such offer. Each Commitment Increase
Amount shall be at least $50,000,000.

(c) Any additional bank, financial institution or other entity which the
Borrower selects to offer participation in the increased Commitments and which
elects to become a party to this Agreement and provide a Commitment in an amount
so offered and accepted by it pursuant to Section 2.1(b)(ii) shall execute a New
Lender Supplement with the Borrower and the Administrative Agent, substantially
in the form of Exhibit F, whereupon such bank, financial institution or other
entity (herein called a “New Lender”) shall become a Lender for all purposes and
to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement, and Schedule 1.1 shall be deemed to
be amended to add the name and Commitment of such New Lender, provided that the
Commitment of any such new Lender shall be in an amount not less than
$5,000,000.

(d) Any Lender which accepts an offer to it by the Borrower to increase its
Commitment pursuant to Section 2.1(b)(i) shall, in each case, execute a
Commitment Increase Supplement with the Borrower and the Administrative Agent,
substantially in the form of Exhibit G, whereupon such Lender shall be bound by
and entitled to the benefits of this Agreement with respect to the full amount
of its Commitment as so increased, and Schedule 1.1 shall be deemed to be
amended to so increase the Commitment of such Lender.

(e) Notwithstanding anything to the contrary in this Section 2.1, (i) in no
event shall any increase effected pursuant to this Section 2.1 cause the Total
Commitments hereunder to exceed $1,875,000,000 and (ii) no Lender shall have any
obligation to increase its Commitment unless it agrees to do so in its sole
discretion.

(f) On the effective date of each increase in the Commitments pursuant to this
Section 2.1 and notwithstanding other provisions of this Agreement to the
contrary (i) the Lenders shall make such payments as shall be directed by the
Administrative Agent in order that the outstanding Loans shall be held ratably
by the Lenders based on their respective Commitments and (ii) participations in
outstanding Letters of Credit shall be deemed to be

 

13



--------------------------------------------------------------------------------

reallocated according to the respective Commitments of the Lenders. Payments of
interest, fees and commissions with respect to the Loans and Letters of Credit
shall be made to give effect to any adjustments in the Loans and participations
in the Letters of Credit made pursuant to this Section 2.1.

(g) On the effective date of each increase in the Commitments pursuant to this
Section 2.1, the conditions set forth in paragraphs (b), (c), (e) (with
appropriate modifications) and (f) of Section 5.1 shall have been satisfied with
respect to such increased Commitments as if such paragraphs applied to such
increase, mutatis mutandis.

2.2. Procedure for Borrowing. The Borrower may borrow under the Commitments
during the Commitment Period on any Business Day, provided that the Borrower
shall give the Administrative Agent irrevocable notice, which notice must be
executed by a Responsible Officer of the Borrower and received by the
Administrative Agent prior to (a) 12:30 P.M., New York City time, three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) 12:00 Noon, New York City time, on the requested Borrowing Date, in the case
of ABR Loans. Each such notice shall specify (i) the amount to be borrowed,
(ii) the requested Borrowing Date, (iii) whether the borrowing is to be of
Eurodollar Loans, ABR Loans, or a combination thereof and (iv) if the borrowing
is to be entirely or partly of Eurodollar Loans, the respective lengths of the
initial Interest Periods therefor. Each borrowing under the Commitments shall be
in an amount equal to (x) in the case of ABR Loans, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (y) in the case of Eurodollar
Loans, $10,000,000 or a whole multiple of $1,000,000 in excess thereof; provided
that a borrowing under the Commitments that is an ABR Loan may be in any
aggregate amount that is required to finance the reimbursement of all or a part
of an LC Disbursement as contemplated by Section 3.5. Upon receipt of any such
notice from the Borrower, the Administrative Agent shall promptly notify each
Lender thereof. Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the office of the Administrative Agent specified in Section 9.2 prior to 1:00
P.M., New York City time, on the Borrowing Date requested by the Borrower in
funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the Borrower by the Administrative Agent crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders promptly upon
receipt thereof and in like funds as received by the Administrative Agent;
provided that Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 3.5 shall be remitted by the Administrative Agent to the
applicable Issuing Lender.

2.3. Fees. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a Facility Fee for the period from and including the
first day of the Commitment Period to and excluding the Termination Date,
computed at the Facility Fee Rate on the average daily amount of the Commitment
of such Lender (or, following termination of the Commitment of such Lender, on
the average daily amount of the Exposure of such Lender) during the period for
which payment is made, payable in arrears on the last day of each March, June,
September and December and on the Termination Date and, following termination of
the Commitments, on demand.

 

14



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent for its own account
any fees separately agreed to by the Borrower and the Administrative Agent in
writing.

(c) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender (including the Issuing Lender) a Letter of Credit Participation
Fee with respect to its participations in Letters of Credit, which shall accrue
at the Letter of Credit Participation Fee Rate on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Lender a fronting fee (the “Letter of Credit Fronting Fee”),
which shall accrue at the rate per annum separately agreed with the Issuing
Lender on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal, extension or administration of any Letter of
Credit or processing of drawings thereunder, such standard fees of JPMorgan
Chase Bank as Issuing Lender as in effect as of the Closing Date having been
disclosed in writing to Borrower prior to the Closing Date. Letter of Credit
Participation Fees and Letter of Credit Fronting Fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on each such last day, commencing on the first such date to occur
after the Closing Date; provided that all such fees shall be payable on the date
on which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Lender pursuant to this paragraph shall be payable within
15 Business Days after demand.

(d) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a Utilization Fee for the period from and including the first day of
the Commitment Period to and excluding the Termination Date, computed at the
Utilization Fee Rate on the average daily amount of the Exposure of such Lender
for each Excess Utilization Day during the period for which payment is made,
payable in arrears on the last day of each March, June, September and December
and on the Termination Date and, following termination of the Commitments, on
demand.

2.4. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Termination Date (or such earlier date on which the Loans become due and payable
pursuant to Section 7). The Borrower hereby further agrees to pay interest on
the unpaid principal amount of the Loans from time to time outstanding from the
date hereof until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 2.8.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

15



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain the Register pursuant to
Section 9.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.4(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Loans of such Lender, substantially in the
form of Exhibit A with appropriate insertions as to date and principal amount (a
“Note”).

2.5. Prepayments and Termination or Reduction of Commitments. (a) The Borrower
may, upon not less than three Business Days’ notice to the Administrative Agent,
terminate or reduce the unutilized amount of the Commitments. Any reduction of
the Commitments shall be in an amount equal to $10,000,000 or a whole multiple
of $1,000,000 in excess thereof and shall reduce permanently the Commitments
then in effect.

(b) The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon at least three Business Days’
irrevocable notice to the Administrative Agent. Each such notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans, ABR Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with any amounts payable pursuant to Section 2.15
and (except in the case of ABR Loans) accrued interest to but excluding such
date on the amount prepaid. Partial prepayments shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.

2.6. Conversion and Continuation Options. ABR Loans may, at any time, be
converted into Eurodollar Loans and Eurodollar Loans may, on the last day of any
Interest Period applicable thereto, be converted into ABR Loans or continued as
Eurodollar Loans (the date of any such conversion, the “Conversion Date”), as
follows:

(a) In order to continue outstanding Eurodollar Loans as Eurodollar Loans for
another Interest Period, or to convert ABR Loans to Eurodollar Loans, the
Borrower shall give the Administrative Agent irrevocable notice thereof prior to
12:30 P.M. New York City time, three Business Days before the first day of the
Interest Period to be applicable to such continued or converted Eurodollar
Loans, which notice shall specify the length of the Interest Period requested by
the Borrower to be applicable to such Loans.

 

16



--------------------------------------------------------------------------------

(b) No Loan may be converted into, or continued as, a Eurodollar Loan when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Required Lenders have determined in its or their sole discretion not to
permit such a continuation.

(c) If the Borrower fails to give a notice as described above in this
Section 2.6 to continue an outstanding Eurodollar Loan or to convert such Loan
to an ABR Loan, or if such continuation or conversion is not permitted pursuant
to paragraph (b) above, such Loans shall be automatically converted to ABR Loans
on the last day of the then expiring Interest Period applicable to such Loans.

(d) The Administrative Agent shall promptly notify each Lender of each notice
received by the Administrative Agent from the Borrower pursuant to this
Section 2.6.

2.7. Minimum Amounts and Maximum Number of Tranches. All borrowings,
prepayments, conversions and continuations of Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of the Loans comprising each Eurodollar Tranche shall be equal to
$10,000,000 or a whole multiple of $1,000,000 in excess thereof. In no event
shall there be more than five Eurodollar Tranches outstanding at any time.

2.8. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin therefor.

(b) Each ABR Loan shall bear interest for each day from the applicable Borrowing
Date at a rate per annum equal to the ABR plus the Applicable Margin therefor.

(c) If all or a portion of (i) the principal amount of any Loan or reimbursement
obligation in respect of any LC Disbursement, (ii) any interest payable thereon
or (iii) any fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall, to the extent permitted by applicable law, bear interest at a rate
per annum which is equal to the rate applicable to ABR Loans pursuant to
Section 2.8(b) plus 2% from the date of such non-payment to (but excluding) the
date on which such amount is paid in full (after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.9. Computation of Interest and Fees. (a) Interest calculated on the basis of
the Prime Rate shall be calculated on the basis of a 365- (or 366-, as the case
may be) day year for the actual days elapsed; and, otherwise, interest and
Facility Fees, Letter of Credit Participation Fees, Letter of Credit Fronting
Fees and Utilization Fees shall be calculated on the basis of a 360-day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of each determination of a Eurodollar Rate.

 

17



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall deliver to the Borrower upon request a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.8(a) or (b).

2.10. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower, absent manifest error) that the
Eurodollar Rate can not be determined by any of the means set forth in the
definition of “Eurodollar Rate” and, by reason of circumstances affecting the
eurodollar market, quotations of interest rates for the relevant deposits are
not being provided to JPMorgan Chase Bank in the relevant amount or for the
relevant maturities for purposes of determining the Eurodollar Rate for such
Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders, absent manifest error) of making or
maintaining their affected Loans during such Interest Period, the Administrative
Agent shall give telecopy or telephonic notice thereof to the Borrower and the
Lenders as soon as practicable thereafter. If such notice is given (x) any
Eurodollar Loans requested to be made on the first day of such Interest Period
shall be made as ABR Loans, (y) any ABR Loans that were to have been converted
on the first day of such Interest Period to Eurodollar Loans shall be continued
as ABR Loans and (z) any outstanding Eurodollar Loans shall be converted, on the
first day of such Interest Period, to ABR Loans. Each such Lender shall promptly
notify the Administrative Agent upon any change in such determination of the
adequacies and fairness of the Eurodollar Rate, and the Administrative Agent
shall promptly withdraw its notice to the Borrower following receipt of such
notices from the Required Lenders. Until such withdrawal by the Administrative
Agent, no further Eurodollar Loans shall be made or continued as such, nor shall
the Borrower have the right to convert ABR Loans to Eurodollar Loans.

2.11. Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower of any Facility Fee, Letter
of Credit Participation Fee or Utilization Fee hereunder, each payment
(including each prepayment) by the Borrower on account of principal of and
interest on the Loans, and any reduction of the Commitments of the Lenders shall
be made pro rata according to the Percentages of the Lenders, in each case
except to the extent another provision of this Agreement specifies a different
treatment. All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without set off or counterclaim and shall be made prior to 4:00 P.M.,
New York City time, on the due date thereof to the Administrative Agent (except
payments to be made directly to the Issuing Lender as

 

18



--------------------------------------------------------------------------------

expressly provided herein), for the account of the Lenders, at the
Administrative Agent’s office specified in Section 9.2, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. If any
payment hereunder becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error. If such Lender’s pro rata share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
repayment of such amount with interest thereon at the rate per annum otherwise
applicable to such Loans hereunder, on demand, from the Borrower and, upon such
payment, no further interest shall be payable with respect to such amount. The
payment of interest by a Lender to the Administrative Agent pursuant to this
Section 2.11(b) shall not be deemed to be a waiver of any right the Borrower may
have against such Lender for such Lender’s failure to make Loans to the Borrower
as required hereunder.

2.12. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement (a) such Lender shall promptly give
notice thereof to the Borrower and the Administrative Agent, (b) the commitment
of such Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as
such and convert ABR Loans to Eurodollar Loans shall forthwith be cancelled and
(c) such Lender’s outstanding Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law.

2.13. Additional Costs. (a) If, as a result of any Regulatory Change:

(i) any Lender or the Issuing Lender shall be subject to any tax of any kind
whatsoever with respect to amounts payable to it under this Agreement or any
Eurodollar Loan made by it, or the basis of taxation of payments to such Lender
or the Issuing Lender in respect thereof is changed (except, in each case, for
Non-Excluded Taxes covered by Section 2.14, net income taxes and franchise
taxes, and changes in the rate of tax on the overall net income of such Lender);
or

 

19



--------------------------------------------------------------------------------

(ii) any reserve, special deposit, or capital adequacy, or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, any Lender or the Issuing Lender are imposed, modified, or
deemed applicable; or

(iii) any other condition affecting this Agreement, any Eurodollar Loans or any
Letter of Credit or participation therein is imposed on any Lender or the
Issuing Lender after the date hereof; and

any Lender or the Issuing Lender, as the case may be, determines that, by reason
thereof, the cost to such Lender of making or maintaining its Commitment or any
of its Eurodollar Loans to the Borrower, or the cost (including reduced rate of
return) to such Lender or the Issuing Lender of participating in, issuing or
maintaining any Letter of Credit, as the case may be, is increased or any amount
receivable by such Lender or the Issuing Lender hereunder in respect of any of
such Loans or Letters of Credit is reduced, in each case by an amount reasonably
deemed by such Lender or the Issuing Lender to be material (such increases in
cost and reductions in amounts receivable being herein called “Additional
Costs”), then the Borrower shall pay to such Lender or the Issuing Lender, as
the case may be, upon its request the additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
Additional Costs within 15 Business Days after written notice of such Additional
Costs is received by the Borrower; provided, however, that if all or any such
Additional Costs would not have been payable or incurred but for such Lender’s
voluntary decision to designate a new Lending Office, the Borrower shall have no
obligation under this Section 2.13 to compensate such Lender for such amount
relating to such Lender’s decision; provided, further, that the Borrower shall
not be required to make any payments to such Lender or the Issuing Lender for
Additional Costs resulting from capital adequacy requirements incurred more than
60 days prior to the date that such Lender or the Issuing Lender, as the case
may be, notifies the Borrower of such Lender’s intention to claim compensation
therefor. Each Lender will notify the Borrower and the Administrative Agent of
any Regulatory Change occurring after the date of this Agreement which will
entitle such Lender or the Issuing Lender, as the case may be, to compensation
pursuant to this Section 2.13(a) as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation. If such Lender or
the Issuing Lender requests compensation under this Section 2.13(a) in respect
of any Regulatory Change, the Borrower may, by notice to such Lender or the
Issuing Lender, as applicable, require that such Lender or the Issuing Lender
forward to the Borrower a statement setting forth the basis for requesting such
compensation and the method for determining the amount thereof.

(b) Without limiting the effect of the provisions of Section 2.13(a) (but
without duplication thereof), the Borrower will pay to any Lender, within 15
Business Days of receipt by the Borrower of notice from such Lender, for each
day such Lender is required to maintain reserves against “Eurocurrency
liabilities” under Regulation D of the Board as in effect on the date of this
Agreement, an additional amount determined by such Lender equal to the product
of the following:

(i) the principal amount of the Eurodollar Loan;

 

20



--------------------------------------------------------------------------------

(ii) the remainder of (x) a fraction the numerator of which is the Eurodollar
Rate for such Eurodollar Loan and the denominator of which is one minus the rate
at which such reserve requirements are imposed on such Lender on such day minus
(y) such numerator; and

(iii)  1/360.

Such Lender shall request payment under this Section 2.13(b) by giving notice to
the Borrower as of the last day of each Interest Period for each Eurodollar Loan
(and, if such Interest Period exceeds three months’ duration, also as of three
months, or a whole multiple thereof, after the first day of such Interest
Period). Such notice shall specify the basis for requesting such compensation
and the method for determining the amount thereof. Such Lender shall provide any
evidence of such requirement to maintain reserves as the Borrower may reasonably
request.

(c) Determinations by any Lender or the Issuing Lender for purposes of this
Section 2.13 of the effect of any Regulatory Change shall be conclusive,
provided that such determinations are made absent manifest error.

2.14. Taxes. (a) All payments made by the Borrower under this Agreement and any
Notes shall be made free and clear of, and without deduction or withholding for
or on account of, any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
excluding net income taxes and franchise taxes (imposed in lieu of net income
taxes) imposed on the Administrative Agent, the Issuing Lender or any Lender as
a result of a present or former connection between the Administrative Agent, the
Issuing Lender or such Lender and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from the Administrative
Agent, the Issuing Lender or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), unless the Borrower is compelled by law to make such
deduction or withholding. If any such non-excluded taxes, levies, imposts,
duties, charges, fees deductions or withholdings (“Non-Excluded Taxes”) or any
Other Taxes are required to be withheld from any amounts payable to the
Administrative Agent, the Issuing Lender or any Lender hereunder or under any
Note, the amounts so payable to the Administrative Agent, the Issuing Lender or
such Lender shall be increased to the extent necessary to yield to the
Administrative Agent, the Issuing Lender or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts they would have received had no such
obligation been imposed on the Borrower; provided, however, that the Borrower
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes that are attributable to such Lender’s
designation of a different Lending Office (provided that such Non-Excluded Taxes
are imposed at the time of the first payment to such Lender under this Agreement
following such designation and excluding any designation required by any
Requirement of Law or occurring pursuant to Section 2.16) or failure to comply
with the requirements of paragraph (d) of this Section 2.14.

 

21



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes (other than Other Taxes
that are being or promptly will be contested in good faith by appropriate
proceedings and for which the Borrower has set aside on its books adequate
reserves in accordance with GAAP, provided that the Borrower shall be permitted
not to pay such Other Taxes being so contested only so long as such nonpayment
could not reasonably be expected to have any adverse effect on the rights or
remedies of the Lenders hereunder or under any other Loan Document) to the
relevant Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes (other than Other Taxes that
are being or promptly will be contested in good faith by appropriate proceedings
and for which the Borrower has set aside on its books adequate reserves in
accordance with GAAP, provided that the Borrower shall be permitted not to pay
such Other Taxes being so contested only so long as such nonpayment could not
reasonably be expected to have any adverse effect on the rights or remedies of
the Lenders hereunder or under any other Loan Document) are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or the relevant
Lender or Issuing Lender, as the case may be, certificates or other valid
vouchers or receipts received by the Borrower showing payment thereof. If the
Borrower fails to pay any such Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent, the Issuing Lender and the Lenders for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent, the Issuing Lender or any Lender as a result of any such
failure.

(d) Each Lender (or Transferee) that is not a “United States person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN (certifying as to
entitlement to treaty benefits) or Form W-8ECI (claiming exemption from
withholding because the income is effectively connected with a U.S. trade or
business), or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit B and a Form W-8BEN (certifying as to beneficial ownership), or any
subsequent versions thereof or successors thereto properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from U.S. federal
withholding tax on all payments by the Borrower under this Agreement and the
other Loan Documents. Such forms shall be delivered by each Non-U.S. Lender on
or before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender, or upon the reasonable request by the Borrower or the
Administrative Agent. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose). Each
Non-U.S. Lender agrees to (i) promptly notify the Administrative Agent and
Borrower if any fact set forth in any such certificate ceases to be true and
correct and (ii) take such steps and may be reasonably necessary to avoid any
applicable Requirements of Law that

 

22



--------------------------------------------------------------------------------

Borrower make any deduction or withholding for taxes from amounts payable to the
Non-U.S. Lender under this Agreement. Notwithstanding any other provision of
this paragraph, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this paragraph after the date it becomes a party to this Agreement
(or, in the case of any Participant, after the date such Participant purchases
the related participation) that such Non-U.S. Lender is not legally able to
deliver.

2.15. Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of
Eurodollar Loans or in the conversion into or continuation of Eurodollar Loans,
after the Borrower has given a notice requesting or accepting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment of Eurodollar Loans after the Borrower has given a notice
thereof in accordance with the provisions of this Agreement, or (c) the making
of a prepayment of Eurodollar Loans on a day which is not the last day of an
Interest Period with respect thereto. Such indemnification may include an amount
equal to the excess, if applicable, of (i) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to but excluding the last day of the relevant
Interest Period (or proposed Interest Period) at the applicable rate of interest
for such Loans provided for herein (excluding, however, the Applicable Margin)
over (ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market.

2.16. Change of Lending Office. Each Lender agrees that if it makes any demand
for payment under Sections 2.13 or 2.14(a), or if any adoption or change of the
type described in Section 2.12 shall occur with respect to it, it will use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, as
determined in its sole discretion) to designate a different Lending Office if
the making of such a designation would reduce or obviate the need for the
Borrower to make payments under Sections 2.13 or 2.14(a), or would eliminate or
reduce the effect of any adoption or change described in Section 2.12.

2.17. Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace any Lender (a) which requests reimbursement for amounts
owing pursuant to Sections 2.13 or 2.14 (for itself or its Participant) or for
which amounts are otherwise payable by the Borrower pursuant to Section 2.14,
(b) which is affected in the manner described in Section 2.12 and as a result
thereof any of the actions described in said Section is required to be taken,
(c) which defaults in its obligation to make Loans hereunder, with a replacement
bank or other financial institution or (d) which is a Declining Lender; provided
that (i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par), without duplication, all Loans,
participations in LC Disbursements and other amounts owing to such replaced
Lender on or prior to the date of replacement, (iv) the Borrower shall be liable
to such replaced Lender under Section 2.15 if any outstanding Eurodollar Loan
owing to such replaced Lender shall be prepaid

 

23



--------------------------------------------------------------------------------

(or purchased) other than on the last day of the Interest Period relating
thereto, (v) the replacement bank or institution, if not already a Lender, shall
be reasonably satisfactory to the Administrative Agent, (vi) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 9.6 (c) and (e) (provided that the Borrower or the replacement bank or
institution shall be obligated to pay the registration and processing fee
referred to therein), (vii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Sections 2.13 or 2.14, as the case may be, and (viii) any such
replacement shall not be deemed to be a waiver of any rights which the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

2.18. Extension Option. The Borrower may request that the Total Commitments be
renewed for additional one year periods by providing notice of such request to
the Administrative Agent no earlier than 45 days but no later than 30 days prior
to January 12, 2008 or any anniversary thereof (each, a “Noticed Anniversary
Date”). If a Lender agrees, in its individual and sole discretion, to renew its
Commitment (an “Extending Lender”), it will notify the Administrative Agent, in
writing, of its decision to do so no earlier than 30 days prior to the
applicable Noticed Anniversary Date (but in any event no later than 20 days
prior to such Noticed Anniversary Date). The Administrative Agent will notify
the Borrower, in writing, of the Lenders’ decisions no later than 15 days prior
to such Noticed Anniversary Date. The Extending Lenders’ Commitments will be
renewed for an additional year from the then existing Termination Date, provided
that (i) more than 50% of the Total Commitments is extended or otherwise
committed to by Extending Lenders and any new Lenders and (ii) all
representations and warranties made by the Borrower in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date, except (A) any representations and
warranties which are explicitly stated as having been made as of a specific
date, which representations and warranties shall be true and correct in all
material respects on and as of such date and (B) the representations and
warranties set forth in Sections 4.2 and 4.7 shall not be required to be
restated. Any Lender that declines or does not respond to the Borrower’s request
for commitment renewal (a “Declining Lender”) will have its Commitment
terminated on the earlier of (i) the then existing Termination Date (without
regard to any renewals by other Lenders) (the “Existing Termination Date”) and
(ii) the date such Declining Lender is replaced in accordance with Section 2.17.
The Borrower will have the right to accept commitments from third party
financial institutions acceptable to the Administrative Agent in an amount equal
to the amount of the Commitments of any Declining Lenders, provided that the
Extending Lenders will have the right to increase their Commitments up to the
amount of the Declining Lenders’ Commitments before the Borrower will be
permitted to substitute any other financial institutions for the Declining
Lenders. The Borrower may only so extend the Termination Date twice.

SECTION 3. LETTERS OF CREDIT

3.1. General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Lender and in
all respects consistent with the terms of this Agreement, at any time and from
time to time during the period from and including the Closing Date to the date
which is 15 Business Days prior to the Termination Date.

 

24



--------------------------------------------------------------------------------

In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

3.2. Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Lender) to the Issuing Lender and the
Administrative Agent (three Business Days in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with Section 3.3), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Lender, the Borrower also shall submit a
letter of credit application on the Issuing Lender’s standard form (it being
understood that this Agreement shall govern in the event of any inconsistency
between any such application and this Agreement) in connection with any request
for the issuance of a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $1,000,000,000 and (ii) the sum
of the Total Exposures shall not exceed the Total Commitments. Letters of Credit
issued under the Existing Credit Agreement which are outstanding on the Closing
Date shall be deemed to be Letters of Credit issued under this Agreement on the
Closing Date.

3.3. Expiration Date. No Letter of Credit shall expire later than the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is one year
following the Termination Date; provided that (A) with respect to any Letter of
Credit having an expiration date beyond the Termination Date, the Borrower shall
cash collateralize such Letter of Credit on the Termination Date in an amount
equal to the amount of such Letter of Credit and otherwise on terms satisfactory
to the Administrative Agent or the Borrower shall provide to the Issuing Lender
a standby letter of credit in an amount equal to the amount of such Letter of
Credit and otherwise in form and substance satisfactory to the Issuing Lender,
(B) no Letter of Credit may terminate after the Existing Termination Date if,
after giving effect to such Letter of Credit, the Total Commitments of the
Extending Lenders (including any entity that becomes a Lender pursuant to
Section 2.17) for the period following the Existing Termination Date would be
less than the LC Exposure of the Letters of Credit expiring after the Existing
Termination Date and (C) the Letter of Credit participations of any Declining
Lender provided for in Section 3.4 shall terminate on the Existing Termination
Date.

3.4. Participations. By the issuance, amendment, renewal or extension of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and

 

25



--------------------------------------------------------------------------------

without any further action on the part of the Issuing Lender or the Lenders, the
Issuing Lender hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Lender, a participation in such Letter of Credit equal to such
Lender’s Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Lender, such Lender’s Percentage of each
LC Disbursement made by the Issuing Lender and not reimbursed by the Borrower on
the date due as provided in Section 3.5, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including (i) any setoff,
counterclaim, recoupment, defense or other right that such Lender may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, the Issuing Lender, any Lender or any other Person, (iv) any
breach of this Agreement or any other Loan Document by the Borrower or any other
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

3.5. Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 4:00 P.M., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 12:00 P.M., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 4:00 P.M., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that (a) if the unreimbursed amount of such LC Disbursement is $5,000,000 or
less or (b) if the unreimbursed amount of all LC Disbursements made by the
Issuing Lender on any given Business Day are, in the aggregate, $5,000,000 or
less, the Borrower may reimburse such unreimbursed amount or, if the Borrower
does not do so, the Administrative Agent may, in its discretion, finance such
unreimbursed amount on behalf of the Lenders with an ABR Loan in an equivalent
amount (and, if not promptly reimbursed by the Borrower, shall notify the
Lenders of the making of such ABR Loan). If the unreimbursed amount of such LC
Disbursement(s) is more than $5,000,000 and the Borrower fails to reimburse such
LC Disbursement(s) when due, or if the unreimbursed amount of such LC
Disbursement(s) is $5,000,000 or less and the Administrative Agent has not
funded an ABR Loan in accordance with the immediately preceding sentence, the
Administrative Agent shall notify each Lender of the unreimbursed amount of each
applicable LC Disbursement and such Lender’s Percentage thereof. Promptly
following receipt of such notice (or notice that the Administrative Agent has
funded an ABR Loan in accordance with the immediately preceding sentence), each
Lender shall pay to the Administrative Agent its Percentage of the unreimbursed
amount of each such LC Disbursement (it being understood that each Lender hereby
agrees to pay such amount notwithstanding that any condition to the making of a
Loan hereunder may not be satisfied), in the same manner as provided in
Section 2.2 with respect to Loans made by such Lender (and Section 2.11(b) shall
apply, mutatis mutandis, to the payment obligations of the Lenders to the
Administrative Agent pursuant to this Section 3.5), and the Administrative Agent
shall promptly

 

26



--------------------------------------------------------------------------------

pay to the Issuing Lender the amounts so received by it from the Lenders. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Lender for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall be treated as an ABR Loan that is immediately due and
payable in the principal amount of such LC Disbursement. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
this Section to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.

3.6. Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 3.5 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Lender, nor any of their
directors, officers, employees, affiliates and agents, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s gross negligence or willful misconduct in (i) making
payment under any Letter of Credit against presentation of a draft or other
document that on its face does not comply with the terms of such Letter of
Credit, (ii) failing to make payment under any Letter of Credit against
presentation of any draft or other document that is in strict compliance with
the terms of such Letter of Credit or (iii) retaining drafts or other documents
presented under a Letter of Credit. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

3.7. Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a

 

27



--------------------------------------------------------------------------------

Letter of Credit. The Issuing Lender shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether the Issuing Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Lender
and the Lenders with respect to any such LC Disbursement.

3.8. Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement by
payment or by an ABR Loan, at the rate per annum then applicable to ABR Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement within
one Business Day of the date when due pursuant to Section 3.5, then
Section 2.8(c) shall apply. Interest accrued pursuant to this paragraph shall be
for the account of the Issuing Lender, except that interest accrued on and after
the date of payment by any Lender pursuant to Section 3.5 to reimburse the
Issuing Lender shall be for the account of such Lender to the extent of such
payment.

3.9. Replacement of the Issuing Lender. The Issuing Lender may be replaced at
any time (i) by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Lender and the successor Issuing Lender or (ii) at the
Borrower’s election by written notice to the Administrative Agent and the
Issuing Lender to be replaced but only if the credit rating of the Lender then
serving as Issuing Lender is not, at the time of such election, reasonably
acceptable to the Borrower. The Administrative Agent shall notify the Lenders of
any such replacement of the Issuing Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Lender pursuant to Section 2.3(c). From and
after the effective date of any such replacement, (i) the successor Issuing
Lender shall have all the rights and obligations of the Issuing Lender under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, as the
case may be, the Borrower hereby represents and warrants to the Administrative
Agent and each Lender that:

4.1. Financial Condition. (i) The consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at December 31, 2005 and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, reported on by PricewaterhouseCoopers LLP, and (ii) the consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at
September 30, 2006 and the related consolidated statements of

 

28



--------------------------------------------------------------------------------

income and of cash flows for the nine-month period ended on such date, copies of
which have been included, respectively, in the Borrower’s Annual Report on Form
10-K and Quarterly Report on Form 10-Q for the fiscal year and nine-month
period, respectively, ended as of such dates, as filed with the Securities and
Exchange Commission, present fairly in all material respects the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at such
dates, and the consolidated results of their operations and their consolidated
cash flows for the fiscal year and nine-month period, respectively, then ended.
Such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
period involved (subject, in the case of unaudited interim financial statements,
to normal year-end adjustments).

4.2. No Change. From September 30, 2006, there has been no development or event
which has had a Material Adverse Effect.

4.3. Corporate Existence. The Borrower (a) is a corporation duly organized,
validly existing and in good standing under the laws of the State of California
and has the corporate power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged and (b) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

4.4. Corporate Power; No Legal Bar. The execution, delivery, and performance by
the Borrower of this Agreement and any Note are within its corporate powers,
have been duly authorized by all necessary corporate action, and do not violate
any provision of law or any agreement, indenture, note, or other instrument
binding upon or affecting it or its charter or by-laws or give cause for
acceleration of any of its Indebtedness, except to the extent that such
violation or acceleration would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

4.5. Authorization; Enforceability. All authorizations, approvals, and other
actions by, and notices to and filings with all Governmental Authorities
required for the due execution, delivery and performance of this Agreement and
any Note have been obtained or made and are in full force and effect, except to
the extent that the failure to obtain or make, or to have in full force and
effect, such authorizations, approvals, other actions, notices and filings would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each of this Agreement and each Note executed in connection herewith is a
legally valid and binding obligation of the Borrower enforceable in accordance
with its terms except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws or equitable principles relating to or
limiting creditors’ rights generally.

4.6. ERISA. No “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) or “accumulated funding deficiency” (as defined in
Section 302 of ERISA) or “reportable event” (herein defined as any of the events
set forth in Section 4043(b) of ERISA or the regulations thereunder) has
occurred in the last five years with respect to any Plan which would reasonably
be expected to have a Material Adverse Effect with respect to the consolidated
financial condition of the Borrower and its consolidated Subsidiaries. The
present value of all benefits vested under all Plans maintained by the Borrower
or any Commonly Controlled Entity (based on those assumptions used to fund the
Plans) did not, as of the last annual valuation date, exceed the value of the
assets of the Plan allocable to such vested benefits.

 

29



--------------------------------------------------------------------------------

4.7. No Material Litigation. There are no legal or arbitral proceedings or any
proceedings by or before any governmental or regulatory authority or agency, now
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any Significant Subsidiary of the Borrower which have not been disclosed in
public filings with the Securities and Exchange Commission (a) that would
reasonably be expected to have a Material Adverse Effect or (b) with respect to
any of the Loan Documents.

4.8. Taxes. All United States Federal income tax returns of the Borrower and its
Significant Subsidiaries that file consolidated income tax returns with the
Borrower have been examined and closed through the fiscal year of the Borrower
ended December 31, 1993. The Borrower and such Significant Subsidiaries have
filed all United States Federal income tax returns and all other material tax
returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower
or any such Significant Subsidiary, except (a) any taxes that are being or
promptly will be contested in good faith by appropriate proceedings and for
which the Borrower or such Significant Subsidiary, as applicable, has set aside
on its books adequate reserves in accordance with GAAP or (b) any taxes that are
immaterial in amount. The charges, accruals and reserves on the books of the
Borrower and such Significant Subsidiaries in respect of any taxes and other
governmental charges are, in the opinion of the Borrower, adequate.

4.9. Purpose of Loans. The proceeds of the Loans shall be used by the Borrower
for general corporate and working capital purposes (including to refinance and
repay its commercial paper issuances). Letters of Credit shall be issued for
general corporate purposes of the Borrower. No part of the proceeds of any
Loans, and no other extensions of credit hereunder, will be used for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in
effect.

4.10. No Default. Neither the Borrower nor any of its Significant Subsidiaries
is in default under or with respect to any of its Contractual Obligations in any
respect that would reasonably be expected to have a Material Adverse Effect and
no Default or Event of Default has occurred and is continuing. The execution,
delivery and performance of the Loan Documents do not contravene any provision
of the Indenture.

4.11. Environmental Matters. The Borrower and its Significant Subsidiaries do
not have liabilities under Environmental Laws or relating to Materials of
Environmental Concern that have not been disclosed in public filings with the
Securities and Exchange Commission as of the Closing Date that would reasonably
be expected to have a Material Adverse Effect.

SECTION 5. CONDITIONS PRECEDENT

5.1. Conditions of Effectiveness. The effectiveness of this Agreement is subject
to the satisfaction of the following conditions precedent on or prior to
March 31, 2007:

 

30



--------------------------------------------------------------------------------

(a) Execution of Agreement. (i) This Agreement shall have been executed and
delivered by a duly authorized officer of each of the Borrower and the
Administrative Agent and (ii) the Administrative Agent shall have received an
executed counterpart hereof (or a copy thereof by facsimile transmission) from
each Lender listed on Schedule 1.1.

(b) Closing Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated as of such effective date, substantially in
the form of Exhibit C, executed by any Responsible Officer and the Secretary or
any Assistant Secretary of the Borrower, and attaching the documents referred to
in Sections 5.1(c) and (d).

(c) Corporate Proceedings. The Administrative Agent shall have received a copy
of the resolutions, in form and substance satisfactory to the Administrative
Agent, of the Board of Directors of the Borrower (or a duly authorized committee
thereof) authorizing (i) the execution, delivery and performance of this
Agreement and the other Loan Documents and (ii) the borrowings contemplated
hereunder.

(d) Corporate Documents. The Administrative Agent shall have received a copy of
the articles of incorporation and by-laws of the Borrower.

(e) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions, with a copy for each Lender:

(i) the executed legal opinion of Barbara E. Mathews, Vice President, Associate
General Counsel, Chief Governance Officer and Corporate Secretary to the
Borrower, substantially in the form of Exhibit D-1; and

(ii) the executed legal opinion of Simpson Thacher & Bartlett LLP, special New
York counsel to the Administrative Agent, substantially in the form of Exhibit
D-2.

(f) Approvals. All governmental and third party approvals necessary in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby shall have been obtained and be in full force
and effect.

(g) SCE Credit Agreement. The SCE Credit Agreement shall have become effective
in accordance with its terms.

(h) Fees and Expenses. All fees and expenses required to be paid by the Borrower
on or prior to the Closing Date in connection with this Agreement shall have
been paid.

5.2. Conditions to Each Loan. The agreement of each Lender to make any Loan
requested to be made by it on any date (including, without limitation, its
initial Loan) and of the Issuing Lender to issue, amend, renew or extend any
Letter of Credit to be issued by it on any date is subject to the satisfaction
of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except (i) any

 

31



--------------------------------------------------------------------------------

representations and warranties which are explicitly stated as having been made
as of a specific date, which representations and warranties shall be true and
correct in all material respects on and as of such date and (ii) the
representations and warranties set forth in Sections 4.2 and 4.7 shall not be
required to be restated on any date (including, for the avoidance of doubt, any
Borrowing Date) after the Closing Date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be
made, or the Letters of Credit requested to be issued, amended, renewed or
extended, on such date.

Each borrowing or request for a Letter of Credit (or extension thereof) by the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date thereof that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any amount is owing to any Lender or
the Administrative Agent hereunder or under any other Loan Document:

6.1. Financial Statements; Certificates. The Borrower shall furnish to the
Administrative Agent, who shall forward to each Lender:

(a) as soon as practicable, but in any event within 120 days after the end of
each fiscal year of the Borrower, a copy of the consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related consolidated statements of income, retained earnings and cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a qualification arising out of the scope
of the audit, by PricewaterhouseCoopers LLP or other independent certified
public accountants of nationally recognized standing;

(b) as soon as practicable, but in any event not later than 90 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and retained earnings and of cash
flows of the Borrower and its consolidated Subsidiaries for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

(c) within fourteen days after the same are sent, copies of all financial
statements and reports which the Borrower sends to its stockholders generally,
and within three days after the same are filed, notice by electronic mail of the
filing of any financial statements and reports which the Borrower may make to,
or file with, the Securities and Exchange Commission or any successor or
analogous Governmental Authority;

 

32



--------------------------------------------------------------------------------

(d) promptly, such additional financial and other information as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request; and

(e) concurrently with the delivery of any quarterly or annual financial
statements pursuant to this Section 6.1, a certificate of a Responsible Officer
(i) stating that, to the best of each such Responsible Officer’s knowledge, the
Borrower during such period has observed or performed all of its covenants and
other agreements in this Agreement and the other Loan Documents to be observed
or performed by it, and that such Responsible Officer has obtained no knowledge
of any Default or Event of Default except as specified in such certificate and
(ii) containing all information and calculations necessary for determining
compliance by the Borrower with the provisions of Section 6.8 of this Agreement
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be.

All such financial statements in (a) and (b) shall be complete and correct in
all material respects and shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein).

6.2. Compliance; Maintenance of Existence. The Borrower will, and will cause
each of its Significant Subsidiaries to (a) comply with all Requirements of Law
and material Contractual Obligations except to the extent that failure to comply
therewith would not materially and adversely affect the ability of the Borrower
to perform its obligations hereunder; and (b)(i) preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except in the case of clauses (i) and
(ii) above, as permitted by Section 6.5 and except, in the case of clause
(ii) above, to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.

6.3. Inspection of Property; Books and Records; Discussions. The Borrower will,
and will cause each of its Significant Subsidiaries to (a) keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities and (b) permit representatives of any
Lender (not more frequently than once per year if no Default or Event of Default
exists) upon reasonable notice to the Borrower to visit and inspect its
properties and request and obtain copies of its financial records and to discuss
the business, operations, properties and financial and other condition of the
Borrower and its Significant Subsidiaries with officers of the Borrower and such
Significant Subsidiaries and with their independent certified public
accountants.

6.4. Notices. The Borrower shall promptly give notice to the Administrative
Agent, and the Administrative Agent shall in turn give notice to each Lender,
of:

(a) the occurrence of any Default or Event of Default;

 

33



--------------------------------------------------------------------------------

(b) any downgrade in the senior unsecured debt ratings of the Borrower issued by
S&P or Moody’s; and

(c) any litigation or proceeding or, to the knowledge of the Borrower,
investigation that relates to any Loan Document.

Each notice pursuant to clause (a) shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.

6.5. Limitation on Fundamental Changes. The Borrower will not enter into any
merger, consolidation or amalgamation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease, assign,
transfer or otherwise dispose of, all or substantially all of its property,
business or assets, except that:

(a) the Borrower may be merged or consolidated with another Person so long as
the Borrower is the continuing or surviving corporation and after giving effect
to such merger or consolidation, no Default or Event of Default shall have
occurred or be continuing; and

(b) the Borrower may be merged or consolidated with, or sell all or
substantially all of its property, business and assets to, another Person so
long as, if the Borrower is not the continuing or surviving corporation, (i) the
senior unsecured debt rating of the survivor or purchaser shall be at least BBB-
by S&P and at least Baa3 by Moody’s, (ii) the survivor or purchaser shall assume
the Borrower’s obligations hereunder in accordance with documentation reasonably
acceptable to the Administrative Agent and (iii) after giving effect to such
merger, consolidation or sale, no Default or Event of Default shall have
occurred or be continuing.

6.6. Tax Allocation Agreement. Other than pursuant to any Requirement of Law,
the Borrower shall maintain in effect the Tax Allocation Agreement and shall not
agree to any amendment, modification or waiver thereof that materially and
adversely impairs the ability of the Borrower to repay the Loans and other
obligations under the Loan Documents.

6.7. Disposition of Property. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, dispose of a substantial portion of its property, whether
now owned or hereafter acquired (except (i) dispositions of inventory in the
ordinary course of business, (ii) disposition of obsolete or worn out property
in the ordinary course of business and (iii) dispositions of assets having a
value, in the aggregate for all such dispositions from and after the Closing
Date, not exceeding 25% of the book value of the consolidated assets of the
Borrower and its Subsidiaries as reflected on the financial statements most
recently furnished by the Borrower to the Administrative Agent pursuant to
Section 6.1(a) or (b) prior to such disposition; provided, that if no financial
statements have been provided pursuant to Section 6.1(a) or (b) since the
Closing Date, as reflected on the most recent financial statements referred to
in Section 4.1).

6.8. Consolidated Capitalization Ratio. The Borrower shall not permit the
Consolidated Capitalization Ratio on the last day of any fiscal quarter to
exceed 0.65 to 1.0.

 

34



--------------------------------------------------------------------------------

6.9. Limitation on Liens. The Borrower shall not permit SCE or any Significant
Subsidiary of SCE to create, incur, assume or suffer to exist any Lien upon any
of SCE’s or such Significant Subsidiary’s property, assets or revenues, whether
now owned or hereafter acquired, except for Liens not prohibited by the SCE
Indenture.

6.10. Payment of Taxes. The Borrower shall, and shall cause its Significant
Subsidiaries to, pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all material taxes,
assessments and governmental charges or levies imposed upon any of them or their
income or profits, except where (a) the amount or validity thereof is currently
being contested in good faith by appropriate actions or proceedings and (b) to
the extent required by GAAP, reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower.

6.11. Ownership of SCE. The Borrower shall at all times legally and beneficially
own all of the common stock of SCE.

6.12. No Liens on Common Stock. The Borrower shall not create, incur, assume or
suffer to exist any Lien on the common stock of SCE or Edison Mission Group Inc.

6.13. Clauses Restricting SCE Distributions. The Borrower shall not, and shall
not permit any if its Subsidiaries to, enter into or suffer to exist or become
effective any contractual restriction on the ability of SCE to pay dividends on,
or make other distributions or payments with respect to, the Capital Stock of
SCE held by the Borrower, except for such restrictions (a) existing under or by
reason of any restrictions existing on the Closing Date, (b) that are a
Requirement of Law or (c) that are created, exist or become effective as a
result of the issuance by SCE or one of its Subsidiaries after the Effective
Date of securities the terms of which provide that dividends, distributions or
payments with respect to Capital Stock may not be paid or made during the time
period when distributions or interest on such securities have been deferred or
have not been paid in full.

SECTION 7. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when due in
accordance with the terms hereof, or to pay any interest on any Loan, or any
other amount payable hereunder, within 5 Business Days after any such amount
becomes due in accordance with the terms hereof;

(b) Any representation or warranty made to the Administrative Agent or any
Lender in connection with the execution and delivery of this Agreement or any
other Loan Document or the making of Loans hereunder proves to have been
incorrect in any material respect when made;

(c) The Borrower shall default in the performance of (i) any agreement contained
in Section 6.5, 6.8 or 6.11 of this Agreement or (ii) any other term, covenant,
or provision contained in this Agreement or any other Loan Document (other than
as provided in

 

35



--------------------------------------------------------------------------------

paragraphs (a) and (b) of this Section) and, in the case of any default under
this clause (ii), such default shall continue unremedied for 30 days after the
Administrative Agent shall have given notice thereof to the Borrower;

(d) The Borrower or SCE shall (a) apply for or consent to the appointment of, or
the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of all or a substantial part of its property, (b) admit in writing its
inability, or be generally unable, to pay its debts as such debts become due,
(c) make a general assignment for the benefit of its creditors, (d) commence a
voluntary case under the federal bankruptcy laws (as now or hereafter in
effect), (e) file a petition seeking to take advantage of any other law relating
to bankruptcy, insolvency, reorganization, winding-up, or composition or
readjustment of debts, (f) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against the Borrower or
SCE in an involuntary case under such federal laws, or (g) take any corporate
action for the purpose of affecting any of the foregoing;

(e) A case or other proceeding shall be commenced (including commencement of
such case or proceeding by way of service of process on the Borrower or SCE), in
any court of competent jurisdiction, seeking (a) the liquidation,
reorganization, dissolution or winding-up, or the composition or readjustment of
debts of the Borrower or SCE, (b) the appointment of a trustee, receiver,
custodian, liquidator, or the like of the Borrower or SCE or of all or any
substantial part of the assets of the Borrower or SCE or (c) similar relief in
respect of the Borrower or SCE under any law relating to bankruptcy, insolvency,
reorganization, winding up, or composition or readjustment of debts, or a
warrant of attachment, execution, or similar process shall be issued against a
substantial part of the property of the Borrower or SCE and such case,
proceeding, warrant, or process shall continue undismissed or unstayed and in
effect for a period of 45 days, or an order, judgment, or decree approving or
ordering any of the foregoing shall be entered in an involuntary case under such
federal bankruptcy laws;

(f) A trustee shall be appointed to administer any Plan under Section 4042 of
ERISA, or the PBGC shall institute proceedings to terminate, or to have a
trustee appointed to administer any Plan and such proceedings shall continue
undismissed or unstayed and in effect for a period of 30 days, and any such
event shall result in any liability which is material in relation to the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries;

(g) The Borrower or SCE shall (i) default in any payment of principal or
interest on any Indebtedness in an aggregate amount in excess of $75,000,000 or
in the payment of any guarantee thereof beyond the period of grace, if any,
provided in the instrument or agreement under which such indebtedness or
guarantee thereof was created; or (ii) default beyond any applicable grace
period in the observance or performance of any other agreement or condition
relating to any such Indebtedness or guarantee thereof or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness to cause, with the giving of notice if required, such Indebtedness
to become due prior to its stated

 

36



--------------------------------------------------------------------------------

maturity; provided, however, that if such default shall be cured by the Borrower
or SCE or waived by the holders of such Indebtedness and any acceleration of
maturity having resulted from such default shall be rescinded or annulled, in
each case in accordance with the terms of such agreement or instrument, without
any modification of the terms of such Indebtedness requiring the Borrower or SCE
to furnish additional or other security therefor reducing the average life to
maturity thereof or increasing the principal amount thereof, or any agreement by
the Borrower or SCE to furnish additional or other security therefor or to issue
in lieu thereof Indebtedness secured by additional or other collateral or with a
shorter average life to maturity or in a greater principal amount, then any
default hereunder by reason thereof shall be deemed likewise to have been
thereupon cured or waived unless payment of the Loans hereunder has been
accelerated prior to such cure or waiver;

(h) There shall have been entered by a court of competent jurisdiction within
the United States and shall not have been vacated, discharged or stayed within
sixty (60) days from the entry thereof (or such longer period as may be provided
by law) one or more final judgments or final decrees for payment of money
against the Borrower or SCE involving in the aggregate a liability (to the
extent not paid or covered by insurance) in excess of $75,000,000; or

(i) A Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (d) or (e) of this Section with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all obligations in respect of
LC Exposure, whether or not such obligations are contingent or unmatured and
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all obligations in respect of
LC Exposure, whether or not such obligations are contingent or unmatured and
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. With
respect to all Letters of Credit with respect to which presentment for honor for
the full amount thereof shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been

 

37



--------------------------------------------------------------------------------

fully drawn upon, if any, shall be applied to repay other obligations of the
Borrower hereunder and under the other Loan Documents. After all such Letters of
Credit shall have expired or been fully drawn upon, all obligations in respect
of the LC Exposure shall have been satisfied and all other obligations of the
Borrower hereunder and under the other Loan Documents shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrower (or such other Person as may be lawfully entitled thereto). Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived.

SECTION 8. THE ADMINISTRATIVE AGENT

8.1. Appointment. Each Lender hereby designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents; and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

8.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible to the Lenders for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

8.3. Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable to any Lender for any action lawfully taken or omitted to be taken by
it or such Person under or in connection with this Agreement or any other Loan
Document (except for its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.

 

38



--------------------------------------------------------------------------------

8.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

8.5. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

8.6. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of the Borrower,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the

 

39



--------------------------------------------------------------------------------

Borrower. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

8.7. Indemnification. The Lenders agree to indemnify each Agent in its capacity
as the Administrative Agent or the Syndication Agent or a Documentation Agent,
as the case may be (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated, the Letters of Credit shall have
terminated or expired and the Loans shall have been paid in full, ratably in
accordance with such Percentages immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans or the termination or expiration of the Letters of Credit) be imposed on,
incurred by or asserted against such Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

8.8. Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Borrower as though the Administrative Agent
were not the Administrative Agent hereunder and under the other Loan Documents.
With respect to the Loans made by it, the Administrative Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacity.

8.9. Successor Administrative Agent. Subject to the appointment and acceptance
of a successor Administrative Agent, the Administrative Agent may resign as
Administrative Agent at any time upon 15 days notice by notifying the Lenders
and the Borrower. If the Administrative Agent shall resign as Administrative
Agent under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
subject to approval by the Borrower, whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of

 

40



--------------------------------------------------------------------------------

such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. In the event that no such successor Administrative Agent
is so appointed by the Required Lenders within 30 days of the Administrative
Agent’s notice of resignation, the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent (subject to the
approval of the Borrower). After any retiring Administrative Agent’s resignation
as Administrative Agent, the provisions of this Section 8 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

8.10. The Syndication Agent and Documentation Agents. Neither the Syndication
Agent nor the Documentation Agents (nor any of them individually) in their
respective capacities as such shall have any rights, duties or responsibilities
hereunder, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Syndication Agent or
either Documentation Agent in its capacity as such.

SECTION 9. MISCELLANEOUS

9.1. Amendments and Waivers. The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, enter into with the Borrower written amendments, supplements,
modifications or waivers hereto and to the other Loan Documents; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) (A) reduce the amount or extend the scheduled date of maturity of any
Loan or reimbursement obligation in respect of any LC Disbursement, (B) alter
the pro rata payment sharing requirements of the first sentence of
Section 2.11(a), (C) reduce the stated rate of any interest or fee payable
hereunder or extend the scheduled date of any payment thereof or (D) increase
the amount or extend the termination date of any Lender’s Commitment, in each
case without the consent of each Lender affected thereby, or (ii) amend, modify
or waive any provision of this Section or reduce the percentage specified in the
definition of Required Lenders, in each case without the written consent of all
the Lenders or (iii) amend, modify or waive any provision of Section 8 without
the written consent of the then Administrative Agent or any provision directly
affecting the rights or duties of the Issuing Lender without the written consent
of the Issuing Lender.

9.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered, addressed as follows in the case
of the Borrower and the Administrative Agent, and as set forth in Schedule 1.1
in the case of the other parties hereto, or to such other address as may be
hereafter notified by the respective parties hereto:

 

The Borrower:

  Edison International   2244 Walnut Grove Avenue   Rosemead, California 91770  
Attention: Manager of Cash Management   Fax: (626) 302-6823

 

41



--------------------------------------------------------------------------------

The Administrative Agent:

   Loan and Agency Services Group    1111 Fannin, Floor 10    Houston, Texas
77002    Attention: Marshella Williams    Fax: (713) 427-6307    and   

Attention: Tom Casey

Fax: (212) 270-3089

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.1, 2.2, 2.5, 2.6, 2.10 or 2.13 or Section 3
shall not be effective until received.

9.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

9.4. Survival. (a) The agreements contained in Sections 2.13, 2.14, 2.15, 8.7
and 9.5 shall survive the termination of this Agreement, the expiration or
termination of the Letters of Credit and the payment of the Loans and all other
amounts payable hereunder.

(b) All representations and warranties made hereunder, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

9.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents including, without limitation, the reasonable fees and expenses of one
joint counsel to the Agents in connection with this Agreement and the other Loan
Documents, (b) to pay or reimburse each Lender and the Administrative Agent for
all its out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement or the other Loan
Documents including, without limitation, the fees and disbursements of one joint
counsel to the Lenders and the Administrative Agent, provided that,
notwithstanding the foregoing, the Borrower agrees to pay or reimburse the fees
and disbursements of separate counsel to any Lender or the Administrative Agent
to the extent of any conflict of interest among the Lenders or between the
Lenders and the Administrative Agent, (c) to pay, indemnify, or reimburse each
Lender and the Administrative Agent for, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes (other than any net income or franchise taxes), if
any, which may be payable or determined to be payable in connection with the
execution and

 

42



--------------------------------------------------------------------------------

delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents and (d) to pay, indemnify, and hold each Lender, the
Issuing Lender and the Administrative Agent and their respective directors,
officers, employees, affiliates and agents (each, an “indemnified person”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement and the other Loan
Documents and the use of proceeds of the Loans or Letters of Credit (all the
foregoing in this clause (d), collectively, the “indemnified liabilities”),
provided, that the Borrower shall have no obligation hereunder to any
indemnified person with respect to indemnified liabilities arising from the
gross negligence or willful misconduct of such indemnified person, from the
breach by such indemnified person of its Contractual Obligations to the Borrower
or from negotiated settlements of pending or threatened legal actions entered
into by such indemnified person without the Borrower’s consent (unless such
consent has been unreasonably withheld).

9.6. Transfer Provisions. (a) Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent and their respective successors and assigns, except that
the Borrower may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender.

(b) Participations. Any Lender may, in the ordinary course of its commercial
lending business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Commitment of such Lender or any other interest
of such Lender hereunder and under the other Loan Documents. In the event of any
such sale by a Lender of a participating interest to a Participant, such
Lender’s obligations under this Agreement to the other parties to this Agreement
shall remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15
with respect to its participation in the Commitments and the Loans outstanding
from time to time as if such Participant were a Lender; provided that, in the
case of Section 2.14, such Participant shall have complied with the requirements
of said Section, and provided, further that such Participant shall have complied
with the provisions of Section 2.16, and provided, further, that no Participant
shall be entitled to receive any greater amount pursuant to any such Section
than the transferor Lender would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Lender to such
Participant had no such transfer occurred.

(c) Assignments. Any Lender may, in the ordinary course of its commercial
lending business and in accordance with applicable law, at any time and from
time to time, assign to any Lender or any Affiliate or Approved Fund thereof or,
with the consent of the

 

43



--------------------------------------------------------------------------------

Borrower, the Administrative Agent and the Issuing Lender (which consent of the
Borrower, the Administrative Agent and the Issuing Lender shall not be
unreasonably withheld or delayed and which consent shall not be required from
the Borrower during the continuation of an Event of Default), to an additional
bank or financial institution (an “Assignee”) all or any part of its rights and
obligations under this Agreement and the other Loan Documents pursuant to an
Assignment and Acceptance, substantially in the form of Exhibit E (an
“Assignment and Acceptance”), executed by such Assignee, such assigning Lender,
and (to the extent required by this paragraph) the Administrative Agent and the
Issuing Lender (and, in the case of an Assignee that is not then a Lender or an
Affiliate thereof, by the Borrower) and delivered to the Administrative Agent
for its acceptance and recording in the Register, provided that, in the case of
any such assignment to an additional bank or financial institution, (i) the sum
(without duplication) of the aggregate principal amount of the Commitments and
Exposure being assigned shall not be less than $5,000,000 (or such lesser amount
as may be agreed to by the Borrower and the Administrative Agent) and (ii) the
sum (without duplication) of the aggregate principal amount of the Commitments
and Exposure retained by the assigning Lender, if any, shall not be less than
$5,000,000 (or such lesser amount as may be agreed to by the Borrower and the
Administrative Agent). Upon such execution, delivery, acceptance and recording,
from and after the effective date determined pursuant to such Assignment and
Acceptance, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder with a Commitment as set forth therein, and
(y) the assigning Lender thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto), but shall retain its
rights pursuant to Sections 2.13, 2.14, 2.15 and 9.5 in respect of the period
prior to such effective date.

(d) The Register. The Administrative Agent, on behalf of the Borrower, shall
maintain at the address of the Administrative Agent referred to in Section 9.2 a
copy of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amounts of the Loans and LC Exposure owing to,
each Lender from time to time. The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may (and, in the case of any Loan or other obligation hereunder not
evidenced by a Note, shall) treat each Person whose name is recorded in the
Register as the owner of a Loan or other obligation hereunder for all purposes
of this Agreement and the other Loan Documents, notwithstanding any notice to
the contrary. Any assignment of any Loan or other obligation hereunder not
evidenced by a Note shall be effective only upon appropriate entries with
respect thereto being made in the Register. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(e) Recordation. Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Assignee, the Administrative Agent and the Issuing
Lender (and, in the case of an Assignee that is not then a Lender or an
Affiliate thereof, by the Borrower) together with payment to the Administrative
Agent of a registration and processing fee of $3,500, the Administrative Agent
shall (i) promptly accept such Assignment and Acceptance and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Lenders and the Borrower.

 

44



--------------------------------------------------------------------------------

(f) Disclosure. Subject to Section 9.14, the Borrower authorizes each Lender to
disclose to any Participant or Assignee (each, a “Transferee”) and any
prospective Transferee, any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrower pursuant to this Agreement or
which has been delivered to such Lender by or on behalf of the Borrower in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.

(g) Pledges. For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
in accordance with applicable law.

9.7. Adjustments; Set-Off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or
Lenders, if any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or LC Exposure, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7(d) or (e), or otherwise), in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of
such other Lender’s Loans, or interest thereon, or LC Exposure, such benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Loans and LC Exposure, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such benefited Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest. Notwithstanding the
foregoing, no Lender shall exercise any right of set-off against the Borrower in
connection with this Agreement without the consent of the Required Lenders.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

45



--------------------------------------------------------------------------------

9.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

9.9. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

9.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.12. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.

9.13. Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

46



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

9.14. Confidentiality. Each of the Administrative Agent and the Lenders
expressly agree, for the benefit of the Borrower and its Subsidiaries, to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an express agreement for the benefit of the Borrower and its
Subsidiaries containing provisions substantially the same as those of this
Section 9.14, to any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement,
(g) with the prior express written consent of the Borrower or its Subsidiaries,
as applicable, or (h) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or its Subsidiaries.
For the purposes of this Section 9.14, “Confidential Information” means all
information, including material nonpublic information within the meaning of
Regulation FD promulgated by the SEC (“Regulation FD”), received from the
Borrower or its Subsidiaries relating to such entities or their respective
businesses, other than any such information that is available to any
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such entities; provided that, in the case of information received
from the Borrower or its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Confidential Information as provided in this
Section 9.14 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information; provided, however, that with respect to
disclosures pursuant to clauses (b) and (c) of this Section, unless prohibited
by law or applicable court order, each Lender and the Administrative Agent shall
attempt to notify the Borrower and its Subsidiaries of any request by any
governmental agency or representative thereof or other Person for disclosure of
Confidential Information after receipt of such request, and if reasonable,
practicable and permissible, before disclosure of such Confidential Information.
It is understood and agreed that the Borrower, its Subsidiaries and their
respective Affiliates may rely upon this Section 9.14 for any purpose, including
without limitation to comply with Regulation FD.

 

47



--------------------------------------------------------------------------------

9.15. USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

EDISON INTERNATIONAL

By

 

/s/ George T. Tabata

 

Name:

 

George T. Tabata

Title:

 

Assistant Treasurer

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Issuing Lender and as a
Lender

By:

 

/s/ Anthony Preware

 

Name:

 

Anthony Preware

Title:

 

Vice President

CITICORP NORTH AMERICA, INC., as Syndication Agent and as a Lender

By:

 

/s/ Nietzsche Rodricks

 

Name:

 

Nietzsche Rodricks

Title:

 

Vice President

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Documentation Agent and as a Lender

By:

 

/s/ Doreen Barr

 

Name:

 

Doreen Barr

Title:

 

Vice President

By:

 

/s/ Nupur Kumar

 

Name:

 

Nupur Kumar

Title:

 

Associate

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, FSB, as Documentation Agent and as a Lender

By:

 

/s/ GARY TAYLOR

 

Name:

 

Gary Taylor

Title:

 

Senior Vice President

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Documentation Agent and as a Lender

By:

 

/s/ LING LI

 

Name:

 

Ling Li

Title:

 

Vice President

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Signature page to the Amended and Restated Credit

Agreement, dated as of February 23, 2007,

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

By:

 

/s/ Emily Freedman

 

Name:

 

Emily Freedman

Title:

 

Vice President

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Signature page to the Amended and Restated Credit

Agreement, dated as of February 23, 2007,

Bank of America, N.A., as a Lender

By:

 

/s/ Patrick Martin

 

Name:

 

Patrick Martin

Title:

 

Vice President

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Signature page to the Amended and Restated Credit

Agreement, dated as of February 23, 2007,

City National Bank, as a Lender

By:

 

/s/ Brandon Feitelson

 

Name:

 

Brandon Feitelson

Title:

 

Vice President

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Signature page to the Amended and Restated Credit

Agreement, dated as of February 23, 2007,

MERRILL LYNCH BANK USA, as a Lender

By:

 

/s/ Louis Alder

 

Name:

 

Louis Alder

Title:

 

Director

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Signature page to the Amended and Restated Credit

Agreement, dated as of February 23, 2007,

Sun Trust Bank, as a Lender

By:

 

/s/ Sean Drinan

 

Name:

 

Sean Drinan

Title:

 

Director

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Signature page to the Amended and Restated Credit

Agreement, dated as of February 23, 2007,

DEUTSCHE BANK AG NEW YORK

BRANCH, as a Lender

By:

 

/s/ Frederick W. Laird

 

Name:

 

Frederick W. Laird

Title:

 

Managing Director

   

By:

 

/s/ Ming K. Chu

Name:

 

Ming K. Chu

Title:

 

Vice President

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Signature page to the Amended and Restated Credit

Agreement, dated as of February 23, 2007,

The BANK OF NEW YORK, as a Lender

By:

 

/s/ Jesus Williams

 

Name:

 

Jesus Williams

Title:

 

Vice President

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Signature page to the Amended and Restated Credit

Agreement, dated as of February 23, 2007,

Union Bank of California, N.A., as a Lender

By:

 

/s/ Efrain Soto

 

Name:

 

Efrain Soto

Title:

 

Vice President

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Signature page to the Amended and Restated Credit

Agreement, dated as of February 23, 2007,

ABN AMBO BANK N.V., as a Lender

By:

 

/s/ Kris Grosshans

 

Name:

 

Kris Grosshans

Title:

 

Managing Director

   

By:

 

/s/ Ece Bennett

Name:

 

Ece Bennett

Title:

 

Director

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Signature page to the Amended and Restated Credit

Agreement, dated as of February 23, 2007,

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New

York Branch, as a Lender

By:

 

/s/ Maria Ferradas

 

Name:

 

Maria Ferradas

Title:

 

Vice President

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Signature page to the Amended and Restated Credit

Agreement, dated as of February 23, 2007,

GOLDMAN SACHS CREDIT PARTNERS, as a

Lender

By:

 

/s/ Mark Walton

 

Name:

 

Mark Walton

Title:

 

Authorized Signatory

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Signature page to the Amended and Restated Credit

Agreement, dated as of February 23, 2007,

UBS LOAN FINANCE LLC, as a Lender

By:

 

/s/ Richard L. Tavrow

 

Name:

 

Richard L. Tavrow

Title:

 

Director

Banking Products Services, US

 

By:

 

/s/ Irja R. Osta

Name:

 

Irja R. Osta

Title:

 

Associate Director

 

Banking Products Services, US

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Signature page to the Amended and Restated Credit

Agreement, dated as of February 23, 2007,

MELLON BANK, N.A., as a Lender

By:

 

/s/ Mark W. Rogers

 

Name:

 

Mark W. Rogers

Title:

 

Vice President

[SIGNATURE PAGE TO EDISON INTERNATIONAL AMENDED AND RESTATED CREDIT AGREEMENT]